DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Claims 1, 3, 6-9, 11, 14-17, 19, and 21 are now pending. Claims 1, 3, 6-9, 11, 14-17, 19, and 21 are currently rejected.

Claim Rejections - 35 USC § 103
Claims 1, 3, 8-9, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2020/0229081 A1), hereinafter “Ang”, in view of Jin et al. (US 2020/0245184 A1) hereinafter “Jin”.
Regarding claim 1:
Ang discloses a measurement management method, comprising: 
determining, by a terminal device (Fig. 9, 902), a first bandwidth part (BWP) when a first serving cell of the terminal device is in a first state, wherein beam management (BM) measurement with respect to the first serving cell is performed in the first BWP (Fig. 8, 802 and 804; Para. [0091], [0092], [0099], a BWP associated with dormant state for SCell), and the first state comprises one of a dormant state or an activated state with dormancy behavior, wherein the terminal device stops monitoring a physical downlink control channel (PDCCH) and performs one of an RRM measurement, a CQI measurement, and BM measurement (Para. [0056], [0059], [0060], [0070], [0079]); receiving, by the terminal device, first indication information transmitted by a network device (Fig. 9, 950), wherein the first indication information is used for indicating that the first serving cell enters the first state (Para. [0091]-[0092], indication to transition to dormant state); and determining, by the terminal device, according to the first indication information, that the first serving cell enters the first state (Para. [0092]); wherein determining, by the terminal device, the first BWP comprises: receiving, by the terminal device, second indication information (Para. [0092], BWP switch); transmitted by a network device (Fig. 9, 950), wherein the second indication information is indicative of an identity (ID) of the first BWP (Para. [0092], [0097], a BWP associated with the dormant state, dormant BWP); and determining, by the terminal device, the first BWP according to the ID of the first BWP (Para. [0092], [0097], dormant BWP).
Ang does not disclose wherein the second indication information is carried in radio resource control (RRC) signaling.
Jin teaches BWP configuration carried in RRC signaling (Para. [0417]).
It would have been obvious to one ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Ang in view of Jin to include the feature that the second indication information is carried in radio resource control (RRC) signaling, in order to allow base station to preconfigure a BWP to be used for transition from activated state to dormant state. 
	Regarding claim 3:
Ang further discloses wherein the first indication information is carried in at least one of: the radio resource control (RRC) signaling, a media access control-control element (MAC CE), or the PDCCH. (Para. [0092]).
	Regarding claim 8:
Ang further discloses wherein behavior of the terminal device, which is in the first serving cell that is in the first state, comprises at least one of: reporting at least one of an RRM measurement result, a CQI measurement result, or a BM measurement result; stopping transmitting at least one of a PUCCH, a physical uplink shared channel (PUSCH), or a sounding reference signal (SRS); or stopping receiving a physical downlink shared channel (PDSCH) (Para. [0086], “the UE may skip monitoring for the PDSCH at slot n+1”). 
 Regarding claims 9 and 17:
Ang discloses a terminal device (Fig. 3, 350), comprising: a transceiver (Fig. 3, 354); a memory (Fig. 3, 360) configured to store computer programs (Para. [0048]); and a processor (Fig. 3, 359) configured invoke and execute the computer programs stored in the memory to: determine a first bandwidth part (BWP) when a first serving cell of the terminal device is in a first state, wherein beam management (BM) measurement with respect to the first serving cell is performed in the first BWP, and the first state comprises one of a dormant state or an activated state with dormancy behavior, wherein the terminal device stops monitoring a physical downlink control channel (PDCCH) and performs one of an RRM measurement, a CQI measurement, and BM measurement; receive first indication information transmitted by a network device, wherein the first indication information is used for indicating that the first serving cell enters the first state; and wherein the processor is further configured to: determine, according to the first indication information, that the first serving cell enters the first state; wherein the transceiver is further configured to:  receive second indication information (Para. [0092], BWP switch) transmitted by a network device (Fig. 9, 950), wherein the second indication information is indicative of an identity (ID) of the first BWP (Para. [0092], [0097], a BWP associated with the dormant state, dormant BWP); and wherein the processor is further configured to determinethe first BWP according to the ID of the first BWP (See rejection of claim 1).

Ang does not disclose wherein the second indication information is carried in radio resource control (RRC) signaling.
Jin teaches BWP configuration carried in RRC signaling (Para. [0417]).
It would have been obvious to one ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Ang in view of Jin to include the feature that the second indication information is carried in radio resource control (RRC) signaling, in order to allow base station to preconfigure a BWP to be used for transition from activated state to dormant state. 
Regarding claims 11 and 16:
Rejections of claims 3 and 8 are applicable.
	
Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ang and Jin, and further in view of Zhou et al. (US 2020/0029316 A1) hereinafter “Zhou”.
	Regarding claim 6 and 14:
Ang does not disclose for each of one or more serving cells of the terminal device, a serving cell configured with a physical uplink control channel (PUCCH) is not allowed to enter the first state.
	Zhou teaches for each of one or more serving cells of the terminal device, the serving cell configured with a physical uplink control channel (PUCCH) is not allowed to enter the first state. (Para. [0361], “PCell/PSCell and/or a PUCCH SCell, for example, may not be configured or transitioned to a dormant state.”).
It would have been obvious to one ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Ang in view of Zhou so that for each of one or more serving cells of the terminal device, the serving cell configured with a physical uplink control channel (PUCCH) is not allowed to enter the first state, in order to allow UE to have uplink resource for transmitting uplink control information. 
Regarding claim 21:
Claim 21 is directed to features similar to those recited by claims 1 and 6.   Cited portions of the references and rationales set forth in the rejections of claims 1 and 6 are applicable. 

Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ang and Jin, and further in view of AI et al. (US 2021/0352654 A1), hereinafter “AI”.
Regarding claim 7, 15, and 19:	
Ang teaches receiving, by the terminal device, a first PDCCH (Para. [0091]-[0092]).
Ang does not disclose the first PDCCH carries an ID of a first serving cell group and a first bitmap corresponding to the first serving cell group, each bit in the first bitmap corresponds to one serving cell in the first serving cell group, and for each bit in the first bitmap, a value of the bit is indicative of whether a serving cell corresponding to the bit enters the activated state or whether a serving cell corresponding to the bit enters the first state.
AI teaches a terminal device receiving an ID of a first serving cell group and a first bitmap corresponding to the first serving cell group, each bit in the first bitmap corresponds to one serving cell in the first serving cell group, and for each bit in the first bitmap, a value of the bit is indicative of whether a serving cell corresponding to the bit enters the activated state or whether a serving cell corresponding to the bit enters the first state. (Para. [0102]-[0103]).
It would have been obvious to one ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Ang in view of AI to include the features that the first PDCCH carries an ID of a first serving cell group and a first bitmap corresponding to the first serving cell group, each bit in the first bitmap corresponds to one serving cell in the first serving cell group, and for each bit in the first bitmap, a value of the bit is indicative of whether a serving cell corresponding to the bit enters the activated state or whether a serving cell corresponding to the bit enters the first state, in order to optimize the activation and deactivation of serving cells of a cell group by a base station. 
	
Response to Arguments
Rejections under 35 U.S.C. 102/103:
Applicant’s arguments with respect to claims 1, 9, 17, and 21 under 35 U.S.C. 102 over Ang have been considered but are moot in view of the new ground of rejection under 35 U.S.C. 103.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465